Case: 20-30733     Document: 00515826381         Page: 1     Date Filed: 04/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 19, 2021
                                  No. 20-30733
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   Viola Combs,

                                                           Plaintiff—Appellant,

                                       versus

   Exxon Mobil Corporation,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CV-459


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Viola Combs appeals the district court’s summary
   judgment in favor of Defendant-Appellee Exxon Mobil Corporation
   (“Exxon”). For the following reasons, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30733      Document: 00515826381           Page: 2    Date Filed: 04/19/2021




                                     No. 20-30733


                             I. Facts & Procedural History
          In 1990, Combs, an African American woman, began working full-
   time for Exxon’s Baton Rouge refinery. In 1994, Combs became an Assistant
   Operator with the company. As an operator, Combs was responsible for
   monitoring highly flammable and toxic substances moving under high
   pressure through pipes and vessels. The processes for which she was
   responsible were potentially hazardous. If a procedure was not followed or an
   accident happened, Combs, other employees, and/or people living near the
   refinery could be harmed.
          According to Combs, she suffered from anxiety and depression and
   from January to March of 2015, she took sick leave to address these issues.
   Though she temporarily returned to work, she was soon briefly hospitalized
   and subsequently began receiving outpatient treatment for her anxiety and
   depression. In July of 2015, Combs’ psychiatrists, Dr. Mark Shoptaugh and
   Dr. Kelechi Ohayagha, recommended that she be allowed to take the
   prescription drug Xanax, a benzodiazepine, as needed. Exxon’s medical
   department became concerned that Combs was taking Xanax while working
   in a safety sensitive position. After a fitness for duty examination, Exxon
   determined that Combs was not fit to return to duty and should continue
   working on her recovery with her doctors. In February 2016, Combs was
   prescribed Vistaril, another medication used for the short-term treatment of
   anxiety.
          In late 2015, Exxon personnel determined that Combs was “totally
   and permanently” disabled. This was because her psychiatric conditions
   were only potentially controlled with sedatives that could place Combs, other
   employees, and the community at risk should she attempt to perform her job
   functions while taking them. Effective April 1, 2016, Exxon granted Combs
   long term disability benefits and treated her as a retiree which gave her instant




                                          2
Case: 20-30733        Document: 00515826381              Page: 3       Date Filed: 04/19/2021




                                          No. 20-30733


   access to her pension. 1 Since Combs was a union member at the time of
   Exxon’s decision, the union grieved and the parties submitted to arbitration.
   After full arbitration proceedings, the arbitrator issued an opinion and award
   in Exxon’s favor finding that the disability retirement was proper.
   Additionally, the arbitrator determined that Exxon had not discriminated
   against or failed to accommodate Combs.
           In April of 2018, Combs filed suit against Exxon alleging that it had
   subjected her to unlawful discrimination and wrongful termination on
   account of her disability, race, sex, and age. After the district court partially
   granted Exxon’s motion to dismiss in August 2019, three claims remained:
   (1) discriminatory discharge in violation of the Americans with Disabilities
   Act (“ADA”), see 42 U.S.C. § 12101, et seq.; (2) failure to accommodate in
   violation of the ADA; and (3) failure to promote based on race in violation of
   42 U.S.C. § 1981. In February of 2020, Exxon filed a motion for summary
   judgment seeking dismissal of Combs’ remaining claims. In support of its
   motion, Exxon submitted a 149-paragraph list of “undisputed material facts”
   citing to record evidence. Relying on this evidence, Exxon contended that it
   was entitled to judgment as a matter of law because Combs could not prove
   the merits of her claims.
           Combs’ opposition to Exxon’s summary judgment motion was due on
   March 2, 2020. Combs sought, and the district court granted, three
   extensions of this deadline. On May 7, 2020, Combs filed her opposition
   generally adopting the facts set forth by Exxon. She did not file an opposing
   statement contesting Exxon’s proposed undisputed facts. In her opposition,
   however, she attempted to argue that Exxon’s proposed facts were disputed.



           1
            Prior to this time, Exxon determined that Combs qualified for short term disability
   and gave her full pay and benefits for 26 weeks during her absence from work.




                                                3
Case: 20-30733      Document: 00515826381          Page: 4   Date Filed: 04/19/2021




                                    No. 20-30733


   She then filed a motion to strike certain parts of Exxon’s evidence on grounds
   that it was submitted to her on the discovery cutoff date of January 6, 2020,
   claiming she did not have time to “properly vet” the evidence. Then on May
   12, 2020, she filed a motion for leave seeking three more days to file an
   opposing statement of material facts in opposition to Exxon’s motion for
   summary judgment. Months passed after Combs filed her motion for leave
   but she never supplemented the record with a proposed opposing statement
   of material facts.
          The district court first denied Combs’ motion to strike on grounds
   that she waited four months to challenge Exxon’s disclosures and offered no
   explanation or good cause for her late filing that was due within seven days of
   Exxon’s disclosures. See M.D. La. LR 26(d)(1). The district court also denied
   Combs’ motion for leave for noncompliance with Local Rule 56(c) because
   she belatedly suggested she would file a statement of material facts in
   opposition to Exxon’s but never followed through. See M.D. La. LR 56(c).
          Finally, the district court granted Exxon’s motion for summary
   judgment on grounds that Combs failed to come forth with competent
   summary judgment evidence addressing Exxon’s arguments or showing the
   existence of a genuine factual dispute. The district court then dismissed
   Combs’ suit with prejudice. Combs filed this appeal.
                                II. Standard of Review
          “We review a grant of summary judgment de novo.” Sanders v.
   Christwood, 970 F.3d 558, 561 (5th Cir. 2020). “Summary judgment is proper
   ‘if the movant shows that there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter of law.’” Id. (citing Fed.
   R. Civ. P. 56(a)). A dispute regarding a material fact is “genuine” if the
   evidence is such that a reasonable jury could return a verdict in favor of the
   nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).




                                         4
Case: 20-30733        Document: 00515826381              Page: 5      Date Filed: 04/19/2021




                                         No. 20-30733


   “[U]nsubstantiated assertions may not be relied on as evidence by the
   nonmoving party.” Carnaby v. City of Hous., 636 F.3d 183, 187 (5th Cir.
   2011); see also Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). “The party
   opposing summary judgment is required to identify specific evidence in the
   record and to articulate the precise manner in which that evidence supports
   his or her claim.” Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir.
   1998).
                                          III. Discussion
            On appeal, Combs argues that the district court erred in dismissing
   her failure to accommodate, discriminatory discharge, and failure to promote
   claims. 2 We disagree. As the district court stated in its Ruling and Order,
   “summary judgment is about evidence.” Because Combs failed to present
   any competent summary judgment evidence to the district court, she could
   not carry her burden of showing a genuine issue of material fact. Ragas, 136
   F.3d at 458. Consequently, the district court did not err in granting Exxon’s
   summary judgment motion.
                                         IV. Conclusion
            For the foregoing reasons, the district court’s summary judgment in
   favor of Exxon is AFFIRMED.




            2
             Combs also briefs arguments against Exxon’s claims of preemption and collateral
   estoppel, however, because the district court did not address these arguments, they are not
   properly before this court on appeal.




                                               5